Citation Nr: 1536314	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  10-30 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic stress disorder.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO). 

The issue of entitlement to service connection for a heart disorder has been raised by the record in an April 2015 Notice of Disagreement, but has not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) and entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, are addressed in the Remand portion of the decision below.


FINDING OF FACT

The Veteran's diabetes mellitus, type II, requires treatment with an oral hypoglycemic agent and a restricted diet.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's November 2009 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also advised the Veteran of the type of information and evidence needed to establish an increased disability rating, as well an effective date for the award of benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No further notice as to the Veteran's claim seeking an evaluation in excess of 20 percent for diabetes mellitus, type II, as the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Accordingly, the RO satisfied the notice requirements with respect to the issue of entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.  

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In December 2009 and July 2013, the Veteran was afforded VA examinations to evaluate the severity of his service-connected diabetes mellitus, type II.  Both evaluations were conducted by VA examiners who reviewed the claims file, performed a comprehensive in-person examination of the Veteran, and assessed the severity of his service-connected diabetes mellitus, type II.  Therefore, the Board finds that the corresponding examination reports are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has not claimed that either examination was inadequate.  Id.  Having afforded the Veteran the July 2013 VA examination discussed above, the Board finds that there has been substantial compliance with its January 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Finally, there is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The Veteran's service-connected diabetes mellitus, type II, has been assigned a 20 percent evaluation, effective December 11, 2007, pursuant to Diagnostic Code 7913.  See 38 C.F.R. § 4.119.  Under Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  Id.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities, and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  Id.  A maximum rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin; a restricted diet; and regulation of activities, avoidance of strenuous occupational and recreational activities; and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.    

Regulation of activities is defined by VA as "avoidance of strenuous occupational and recreational activities" and is tied to control of blood sugar, not to physical capacity.  Id.  Strenuous activity can lead to fluctuation of blood sugar levels and trigger episodes of ketoacidosis or hypoglycemia.  Id.

Compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a total evaluation.  Id. at Note (1).  Noncompensable complications are considered part of the diabetic process.  Id.  Also, medical evidence is required to show that occupational and recreational activities have been restricted.  Id.; Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  A review of the record reveals that the Veteran has received ongoing treatment for diabetes mellitus, type II, since April 2007.  

In December 2009, the Veteran was afforded VA examination to evaluate the severity of his service-connected diabetes mellitus, type II.  The VA examiner reviewed the claims file and examined the Veteran.  During the examination, the Veteran reported that he was treated by his diabetic doctor every six months.  He denied having been hospitalized due to his diabetes, and denied having any issues with hypoglycemia because of his current medication regimen.  The Veteran reported that he had increased pressure in his eyes.  He denied any known history of stroke, nephropathy, or peripheral vascular disease.  He reported having occasional burning, numbness, and tingling in his feet.  He denied any issues with bladder or bowel impairment.  The Veteran indicated that he had problems with erectile dysfunction for the past four or five years and that he was taking medication to help with that issue.  

After reviewing the Veteran's claims file and evaluating the Veteran, the examiner provided a diagnosis of diabetes mellitus, type II, noninsulin dependent, currently on oral diabetes medication.  The examiner indicated that the Veteran was taking an oral hypoglycemic agent and that he had significantly modified his diet.  The examiner noted that the Veteran reported occasional neuropathic symptoms in his feet and erectile dysfunction which improved with medication.  However, the examiner also noted that there was no gross evidence of retinopathy, cerebrovascular disease, cardiovascular disease, nephropathy, peripheral vascular disease, or skin breakdown.

In July 2013, the Veteran was provided another VA examination to determine the severity of his service-connected diabetes mellitus, type II.  The VA examiner reviewed the claims file and examined the Veteran.  It was noted that the Veteran was originally diagnosed with diabetes mellitus, type II, in 2004.  The examiner indicated that the Veteran had previously been prescribed the oral hypoglycemic agent Metformin.  The examiner also indicated that the Veteran did not require regulation of activities as part of medical management of his diabetes mellitus, type II.  The examiner indicated that the Veteran had visited his diabetic care provider less than two times per month for episodes of ketoacidosis or hypoglycemic reactions but that he had not had episodes of either requiring hospitalization over the past twelve months.  The examiner stated that the Veteran did not have progressive unintentional weight loss or loss of strength attributable to his diabetes mellitus, type II.  The examiner found that the Veteran did not have any diabetic complications other than erectile dysfunction and that there were no other pertinent physical findings, complications, conditions, signs, and/or symptoms related to his diabetes mellitus, type II.  The examiner noted that December 2012 diagnostic testing indicated that the Veteran's A1C was 5.8 and that his VA records showed that he has not had A1Cs greater than 6.5 because he had been taking diabetes medication since 2004.  The examiner concluded that the Veteran's diabetes mellitus, type II, was perfectly controlled by his oral medications alone and did not impact his ability to work.

Based on a longitudinal review of the record, the Board finds that the Veteran's service-connected diabetes mellitus, type II, is appropriately compensated by the currently assigned 20 percent disability evaluation.  Throughout the appeal period, management of the Veteran's diabetes mellitus, type II, required an oral hypoglycemic and restricted diet.  Specifically, both the December 2009 and July 2013 VA examiners observed that the Veteran's diabetes was controlled by his use of a hypoglycemic agent called Metformin.  Likewise, the December 2009 VA examiner indicated that the Veteran had significantly modified his diet to help manage his diabetes mellitus, type II.  Under these circumstances, the Board finds that the severity and symptomatology of the Veteran's service-connected diabetes mellitus, type II, warrant a 20 percent disability evaluation under the appropriate rating criteria.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Additionally, the Board finds that a disability evaluation in excess of 20 percent is not warranted for the Veteran's service connected diabetes mellitus, type II, at any time during the appeal period.  At his October 2011 hearing before the Board, the Veteran testified that he saw his diabetic doctor for treatment approximately two to four times per year and that management of his diabetes mellitus, type II, required a hypoglycemic agent and a restricted diet, but did not require insulin or the avoidance of strenuous activities.  He also testified that he experienced hypoglycemic episodes three to four times per week.  Nevertheless, he indicated that he had not been hospitalized at any time within the last twelve months for any of these episodes.  The Veteran's VA medical records also confirm that treatment of his diabetes mellitus, type II, required a hypoglycemic agent and a restricted diet but did not require insulin or a regulation of activities.  The December 2009 VA examiner noted that the Veteran denied having been hospitalized because of his diabetes and he denied having any issues with hypoglycemia requiring regulation of strenuous activities.  Moreover, the July 2013 VA examiner indicated that the Veteran had not had episodes of either ketoacidosis or hypoglycemia requiring hospitalization over the past twelve months.  As the Veteran does not use insulin or regulate his activities to manage his service-connected diabetes mellitus, type II, the evidence of record does not support the assignment of a higher 40 percent disability evaluation.  Id.  Accordingly, a disability evaluation in excess of 20 percent is not warranted for the Veteran's service connected diabetes mellitus, type II, at any time during the appeal period.

In reaching this decision, the Board has considered whether the Veteran is entitled to separate evaluations for any of his complications of diabetes mellitus, type II.  During his December 2009 VA examination, the Veteran denied having a history of cerebrovascular disease, cardiovascular disease, nephropathy, or peripheral vascular disease.  He reported having increased pressure in his eyes but the December 2009 VA examiner found no evidence of diabetic retinopathy.  The Veteran also reported that he experienced occasional neuropathic symptoms in his feet and erectile dysfunction which improved with medication.  On examination in July 2013, it was determined that the Veteran did not have any diabetic complications other than erectile dysfunction. 

As noted above, compensable complications of diabetes mellitus, type II, are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Id. at Note (1).  In a February 2010 rating decision, the RO granted entitlement to service connection for erectile dysfunction associated with diabetes mellitus, type II.  A noncompensable evaluation was assigned, effective November 23, 2009.  Special monthly compensation based on loss of use of a creative organ was also awarded, effective from the same date.  The Veteran did not subsequently perfect an appeal with the initial noncompensable evaluation assigned for this condition.  Hence, evaluation of the Veteran's noncompensable erectile dysfunction is not before the Board in this appeal.

Finally, the Board has considered whether the Veteran's service-connected diabetes mellitus, type II, warrants extraschedular consideration.  Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required.  

The Board finds that the Veteran's disability picture is not unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected diabetes mellitus, type II, is evaluated as an endocrine system disorder pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology of this disorder.  Id.  The Veteran's service-connected diabetes mellitus, type II, requires treatment with an oral hypoglycemic agent and restricted diet, and does not require insulin or any regulation of activities.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the Veteran's service-connected diabetes mellitus, type II, are congruent with the disability picture represented by a 20 percent disability rating.  Ratings in excess of 20 percent are provided for certain manifestations of his diabetes mellitus, type II, but the evidence demonstrate that those manifestations are not present here.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. § 4.119, Diagnostic Code 7913; see also Thun, 22 Vet. App. at 115; VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected diabetes mellitus, type II, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected diabetes mellitus, type II, varied to such an extent that a rating greater or less than 20 percent rating assigned herein would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 20 percent for the Veteran's service-connected diabetes mellitus, type II, there is no reasonable doubt to be resolved in this case, and the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 20 percent for diabetes mellitus, type II, is denied.


REMAND

In a May 2014 rating decision, the RO denied the Veteran's claim of entitlement to an evaluation in excess of 30 percent for service-connected PTSD.  In April 2015, the Veteran filed a notice of disagreement contesting that decision.  

Furthermore, in a June 2015 rating decision, the RO denied the Veteran's claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.  That same month, the Veteran filed a notice of disagreement contesting that decision.  

As the RO has not yet issued a statement of the case addressing either claim, the Board must remand both claims for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of each issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issues of (1) entitlement to an evaluation in excess of 30 percent for service-connected PTSD, and (2) entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.  See 38 C.F.R. §§ 19.29, 19.30 (2015).  The Veteran and his representative are reminded that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal of these issues, they must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


